 Fill in this information to identify your case:

 Debtor 1                 Gavin John Haley
                          First Name                        Middle Name               Last Name

 Debtor 2                 Melanie Elizabeth Haley
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number
 (if known)
                                                                                                                         Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         Freedom Road Financial                              Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of       2016 KTM Motorcycle n/a miles                      Reaffirmation Agreement.
    property             Off-road                                          Retain the property and [explain]:
    securing debt:



    Creditor's         Redwood Credit Union                                Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of       2016 Toyota Tundra crewmax                         Reaffirmation Agreement.
    property             61000 miles                                       Retain the property and [explain]:
    securing debt:



    Creditor's         Redwood Credit Union                                Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of       2015 Crossroads Z-1 Series                         Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy




                Case: 19-10297                 Doc# 4            Filed: 05/01/19        Entered: 05/01/19 17:59:43       Page 1 of 3
 Debtor 1      Gavin John Haley
 Debtor 2      Melanie Elizabeth Haley                                                               Case number (if known)


    securing debt:



    Creditor's     Redwood Credit Union                                   Surrender the property.                                 No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of      2014 Lexus IS250 49000 miles                       Reaffirmation Agreement.
    property                                                              Retain the property and [explain]:
    securing debt:



    Creditor's     Synchrony Bank                                         Surrender the property.                                 No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of      2017 Suzuki Motorcycle 8000                        Reaffirmation Agreement.
    property            miles                                             Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:     Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




             Case: 19-10297                    Doc# 4            Filed: 05/01/19       Entered: 05/01/19 17:59:43                     Page 2 of 3
 Debtor 1      Gavin John Haley
 Debtor 2      Melanie Elizabeth Haley                                                               Case number (if known)


property that is subject to an unexpired lease.

 X     /s/ Gavin John Haley                                                         X /s/ Melanie Elizabeth Haley
       Gavin John Haley                                                                Melanie Elizabeth Haley
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        April 29, 2019                                                   Date    April 29, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




              Case: 19-10297                   Doc# 4            Filed: 05/01/19       Entered: 05/01/19 17:59:43             Page 3 of 3
